United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S., POSTAL SERVICE, ANDREWS POST
OFFICE, Andrews, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-935
Issued: January 10, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 15, 2007 appellant timely filed an appeal from a March 9, 2006 nonmerit
decision of the Office of Workers’ Compensation Programs denying his request for
reconsideration. Because more than one year has elapsed from the most recent merit decision
dated February 18, 2005 to the filing of this appeal, the Board lacks jurisdiction to review the
merits of appellant’s claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of his claim.
FACTUAL HISTORY
On August 21, 2003 appellant, then a 36-year-old window clerk, filed a traumatic injury
claim alleging that he suffered a spinal stroke and Browns-Sequard syndrome as a result of
falling into a cardboard box as he bent over to remove flats and letters on March 8, 2003. He
submitted medical evidence in support of his claim.

On October 20, 2003 the Office denied appellant’s claim on the grounds that the evidence
was insufficient to establish that the incident occurred as alleged and that there was no evidence
of a diagnosis connected to the claimed event.
On October 18, 2004 appellant requested reconsideration.
On February 18, 2005 the Office denied modification of the October 20, 2003 decision,
finding that he did not establish that the injury occurred as alleged.
On February 14, 2006 appellant requested reconsideration. He submitted additional
medical information with his request including copies of previously submitted progress notes. In
a letter dated July 13, 2004, Dr. James Lewis, a neurologist, stated that he had last examined
appellant approximately a year prior and that appellant had a lesion in his spinal cord producing
Brown-Sequard syndrome. In a February 6, 2006 letter, Dr. Lewis opined: “within the usual
limits of medical probability” that appellant’s work activities caused his current medical
condition. Dr. Lewis stated that he had not seen appellant before his problems began and “ was
not there to witness the inciting events.”
In a nonmerit decision dated March 9, 2006, the Office denied appellant’s request for
reconsideration on the basis that it did not support that the March 3, 2003 injury occurred as
alleged.
LEGAL PRECEDENT
Section 10.606(b)(2) of Title 20 of the Code of Federal Regulations provides that a
claimant may obtain review of the merits of the claim by either: (1) showing that the Office
erroneously applied or interpreted a specific point of law; (2) advancing a relevant legal
argument not previously considered by the Office; or (3) constituting relevant and pertinent new
evidence not previously considered by the Office.1 Section 10.608(b) provides that when an
application for review of the merits of a claim does not meet at least one of the three
requirements enumerated under section 10.606(b)(2), the Office will deny the application for
reconsideration without reopening the case for a review on the merits.2 When reviewing an
Office decision denying a merit review, the function of the Board is to determine whether the
Office properly applied the standards set forth at section 10.606(b)(2) to the claimant’s
application for reconsideration and any evidence submitted in support thereof.3
ANALYSIS
The Office issued a decision on March 9, 2006, denying reconsideration of its
February 18, 2005 decision on the grounds that the evidence submitted was insufficient to
warrant further merit review. The Board must determine whether the Office properly applied the
standards set forth at section 10.606(b)(2) to appellant’s application for reconsideration and any
1

20 C.F.R. § 10.606(b)(2) (2003).

2

Id. at 10.608(b) (2003).

3

Annette Louise, 54 ECAB 783 (2003).

2

evidence submitted in support thereof. Appellant has not shown that the Office erroneously
applied or interpreted a specific point of law nor did he advance a relevant legal argument. He
submitted evidence in support of his request for reconsideration, however, this evidence was not
relevant and pertinent new evidence. The evidence submitted included duplicates of previously
submitted medical reports. The Board has held that evidence that repeats or duplicates evidence
already in the case record does not constitute a basis for reopening a claim for merit review.4 As
the Office had previously reviewed this evidence, the resubmission did not require the Office to
reopen the claim.
Appellant also submitted two new medical reports from Dr. Lewis which had not been
previously reviewed by the Office. However, neither of the reports provide any history of the
March 8, 2003 incident and are not relevant to whether the alleged incident occurred. The
submission of evidence that does not address the particular issue involved does not constitute a
basis for reopening a case.5
CONCLUSION
The Board finds that the Office properly denied merit review on March 9, 2006 as
appellant did not submit new and relevant evidence in support of his request for reconsideration.

4

James R. Bell, 52 ECAB 414 (2001).

5

Robert Mitchell, 52 ECAB 116 (2000).

3

ORDER
IT IS HEREBY ORDERED THAT March 9, 2006 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 10, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

